Case 3:18-cv-11026-MAS-DEA Document 463 Filed 07/02/21 Page 1 of 7 PageID: 10529




  Charles H. Chevalier
  J. Brugh Lower
  Rachel S. Johnston
  GIBBONS P.C.
  One Gateway Center
  Newark, NJ 07102-5310
  (973) 596-4611
  cchevalier@gibbonslaw.com
  jlower@gibbonslaw.com
  rjohnston@gibbonslaw.com

  Attorneys for Plaintiff Amgen Inc.

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


       AMGEN INC.,
                                                    Civil Action No. 18-11026 (MAS)(DEA)
                              Plaintiff,
                                                    (consolidated)
       v.
                                                    Hon. Michael A. Shipp, U.S.D.J.
       SANDOZ INC., et al.,                         Hon. Douglas E. Arpert, U.S.M.J.

                              Defendants.




                           AMGEN’S BENCH BRIEF IN SUPPORT OF ITS
                           OBJECTION TO THE ADMISSION OF DTX-321

  I.        Introduction

            During cross-examination of Amgen’s expert Dr. Stephen Davies on June 23, 2021,

  Defendants sought to admit inadmissible hearsay via an internal Celgene document (DTX-321)

  without proper authentication. DTX-321 is an internal Celgene presentation titled “Discovery of

  Apremilast A Selective PDE-4 Inhibitor.” As Defendants noted at trial, the author of DTX-321 is

  Dr. Hon-Wah Man, a former Celgene employee. Amgen objected to both the use of the document
Case 3:18-cv-11026-MAS-DEA Document 463 Filed 07/02/21 Page 2 of 7 PageID: 10530




  with Dr. Davies as well as to its admission.1 Defendants’ counsel initially stated that he was only

  using the document to “show a couple of chemical formulas.” Trial Tr. at 1402:19–20. Later, he

  countered that DTX-321 is an internal Celgene “document[] produced in the ordinary course of

  business,” and that Defendants are permitted to confront experts with documents that challenge

  the expert’s opinions. Id. at 1494:20–1495:22. Defendants are wrong, for multiple reasons. First,

  DTX-321 is hearsay and Defendants have presented no evidence that any exception to hearsay

  applies. Second, Defendants have failed to authenticate DTX-321. Alternatively, to the extent the

  Court is inclined to admit DTX-321, it should be admitted only for the limited purpose and extent

  it was actually used with Dr. Davies at trial—i.e., to the two pages (pages 1 and 8) shown to

  Dr. Davies to establish the chemical formulas for apremilast and its racemate.

  II.    Legal Summary

         Parties cannot seek admission of any document through any expert under the auspices of

  “confronting the expert,” as doing so would subvert the Rules of Evidence. At a minimum,

  documentary evidence must be authenticated; that is, the party seeking admission “must produce

  evidence sufficient to support a finding that the item [for which admission is sought] is what [the

  party] claims it is.” FRE 901(a). Moreover, documents are out of court statements: when their

  admission is sought for the truth of the matter asserted, they are hearsay, and thus inadmissible,

  with limited exception. FRE 801-807.

         One route available to Defendants to both authenticate DTX-321 and to establish an

  exception to hearsay—but which they failed to avail themselves of—is the so-called “business




  1
    Amgen also objected to a second document Defendants sought to admit via Dr. Davies, DTX-384
  (the “Orange Book”). Upon further review, Amgen understands that DTX-384 has already been
  admitted. While Amgen maintains that this document is inappropriate to be admitted through
  Dr. Davies, because it has already been admitted, Amgen’s argument has been mooted.

                                                  2
Case 3:18-cv-11026-MAS-DEA Document 463 Filed 07/02/21 Page 3 of 7 PageID: 10531




  records exception.” That exception applies to a record of an act, event, condition, opinion, or

  diagnosis if: (a) the record was made at or near the time by, or from information transmitted by,

  someone with knowledge; (b) the record was kept in the course of a regularly conducted activity

  of a business, organization, occupation, or calling; (c) making the record was a regular practice of

  that activity; (d) these first three requirements are established by testimony or certification of the

  custodian or another qualified person; and (e) the opponent does not show that the source of

  information or the method or circumstances of preparation indicate a lack of trustworthiness.

  FRE 803(6); FRE 902(11) (allowing only certification to satisfy (d) for authentication);

  Wonderland Nurserygoods Co. Ltd. v. Thorley Indus. LLC, 2014 WL 695549, at *12–14 (W.D.

  Pa. Feb. 24, 2014) (explaining and applying both rules, and citing string of Third Circuit decisions

  in support).

         Evidence also need not be admitted wholesale, but can be admitted for a limited purpose.

  See FRE 105.

  III.   Analysis

         DTX-321 should not be admitted wholesale because it is inadmissible hearsay that

  Defendants have also failed to authenticate. If the Court is nevertheless inclined to admit

  DTX-321, such admission should be limited to the two pages Defendants showed to Dr. Davies—

  pages 1 and 8—and the testimony elicited regarding those pages.2


  2
     It was not only improper, but wholly unnecessary, for Defendants to seek to establish the
  chemical formula of apremilast and its racemate by reviewing DTX-321 with Dr. Davies.
  Dr. Davies explicitly considered documents containing those same formulas in forming his
  opinions in this case. E.g., JTX-156 at 6; DTX-556 at 2 (Davis Rebuttal Rpt. Materials
  Considered). If Defendants’ goal was simply to establish the chemical formulas of those
  molecules, they had no reason to use DTX-321. Thus, contrary to their representation to the Court,
  it is clear that Defendants intend to rely on DTX-321 for a purpose other than identifying the
  chemical formulas they presented to Dr. Davies. Given that the author of DTX-321 is Dr. Man,
  and none of the individuals on Defendants’ witness list could have authenticated DTX-321,

                                                    3
Case 3:18-cv-11026-MAS-DEA Document 463 Filed 07/02/21 Page 4 of 7 PageID: 10532




         First, DTX-321 is inadmissible hearsay. Defendants clearly agree that the document is

  hearsay, as their only defense to Amgen’s objection was that Celgene produced the document; i.e.

  that DTX-321 is admissible hearsay. Contrary to their assertions, however, Defendants have

  presented no evidence that establishes that this document was a business record of Celgene’s.

  FRE 803(6). But, perhaps most fatal to their attempt to “back-door” admit this document through

  an expert,3 Defendants presented no testimony or certification from the custodian or other

  sufficiently qualified witness regarding DTX-321 or any of the first three requirements of the

  business records exception.

         To satisfy the business records exception, the proffered witness or certifier must have

  personal familiarity with or at least personal understanding of the record-keeping system at issue

  such that they can lay the necessary foundation (i.e. items (a) through (c)). Wonderland

  Nurserygoods, 2014 WL 695549, at *12 (quoting and citing string of Third Circuit decisions).

  Dr. Davies was asked nothing about his understanding (to the extent he has any) of Celgene’s



  Defendants’ request for admission of DTX-321 via Dr. Davies is a back-door attempt to introduce
  a document they intended to present to Dr. Man as part of their affirmative case. The Court has
  already affirmed that Defendants’ failure to include Dr. Man on their witness list precludes them
  from soliciting Dr. Man’s testimony. See Trial Tr. at 1290:16–1291:14. Defendants should not
  now be allowed to abrogate the Court’s ruling by admitting DTX-321 through a witness who
  cannot provide the necessary authentication or foundation for a hearsay exception.
  3
    Experts may rely on hearsay; however, that does not make the underlying document itself
  admissible for its substance. FRE 703; see also 2 McCormick on Evidence § 324.3 n.6 (8th ed.,
  Jan. 2020 update) (“No reported case has explicitly admitted evidence substantively under this
  provision.”). Moreover, if such facts or data would otherwise be inadmissible, the proponent of
  the opinion may disclose them to the factfinder only if their probative value in helping the
  factfinder evaluate the opinion substantially outweighs their prejudicial effect. FRE 703; see also
  2 McCormick on Evidence § 324.3 (8th ed., Jan. 2020 update).
  Although Dr. Davies was shown DTX-321 at deposition, Dr. Davies never relied on DTX-321 in
  forming his opinions in this case (it is not cited in his Materials Considered), nor have Defendants
  (to the extent they could) established that Dr. Davies had previously seen this document before his
  deposition or made any showing that DTX-321 is the type of evidence typically employed by
  experts in this field, a requirement of any such reliance. See In re Paoli R.R. Yard PCB Litigation,
  35 F.3d 717, 748 (3d Cir. 1994).

                                                   4
Case 3:18-cv-11026-MAS-DEA Document 463 Filed 07/02/21 Page 5 of 7 PageID: 10533




  business practices related to DTX-321. Thus, his testimony simply cannot satisfy Defendants

  burden. Shu–Hui Chen v. Bouchard, 347 F.3d 1299, 1308 n.2 (Fed. Cir. 2003) (upholding

  conclusion that documents “did not fall under the purview of” FRE 803(6) “[b]ecause [plaintiff]

  presented no testimony from the ‘custodian or other qualified witness’ that [said documents] were

  ‘records of regularly conducted activity,’ relying instead only on [plaintiff’s own] uncorroborated

  testimony”); Wonderland Nurserygoods, 2014 WL 695549, at *12–14 (denying admission of

  document under both FRE 803(6) and for lack of authentication because proffering party failed to

  offer custodian, qualified witness, or sufficient certification); see also id. (noting that, under Third

  Circuit precedent, “Rule 803(6) requires more than just ‘any fact witness’ to establish that

  [documents] are ‘records of regularly conducted activity’” (citing Shu–Hui Chen, 347 F.3d

  at 1308)).

          For the same reasons, DTX-321 also lacks authentication. FRE 901, 902. Defendants have

  provided no certification related to DTX-321 to authenticate it as a domestic business record.

  FRE 902(11); see also Wonderland Nurserygoods, 2014 WL 695549, at *12–14. Moreover,

  Dr. Davies was asked only about two of its thirty-three pages.

          Nevertheless, to the extent the Court is inclined to admit DTX-321, it should only do so

  for the limited purpose it was employed by Defendants with Dr. Davies pursuant to Rule 105. See

  United States v. DeMauro, 2021 WL 1979484, at *1, 6 (May 18, 2021 D.N.H.) (acknowledging

  that FRE 105 may be used to limit evidence in bench trial). Defendants stated to the Court that

  they only sought to use DTX-321 with Dr. Davies for the limited purpose of showing him a few

  chemical formulas contained therein. Trial Tr. at 1402:19–20. Counsel then elicited testimony

  from Dr. Davies regarding only pages 1 (the title page) and 8 in Dr. Man’s 33-page presentation,

  specifically about two chemical formulas on page 8—the formulas for apremilast and the racemate



                                                     5
Case 3:18-cv-11026-MAS-DEA Document 463 Filed 07/02/21 Page 6 of 7 PageID: 10534




  Example 12 of the ’358 Patent. See id. at 1403:13–1404:22. Given Dr. Davies’ lack of testimony

  related to any other aspect or page of DTX-321, and in light of Defendants’ representations to the

  Court regarding their purpose in using the document with Dr. Davies, only pages 1 and 8 of

  DTX-321 should—if any—be admitted for the limited purpose of establishing the facts to which

  Dr. Davies testified: the chemical formulas of apremilast and Example 12.

  IV.    Conclusion

         In light of the foregoing, the Court should sustain Amgen’s objection and bar Defendants

  from admitting DTX-321 into evidence. If the Court is inclined to admit DTX-321, it should only

  be admitted to establish the chemical formulas of apremilast and the Example 12 racemate of the

  ’358 Patent.




                                                  6
Case 3:18-cv-11026-MAS-DEA Document 463 Filed 07/02/21 Page 7 of 7 PageID: 10535




   Dated: July 2, 2021                     Respectfully submitted,

                                           By: s/Charles H. Chevalier

                                           Charles H. Chevalier
                                           J. Brugh Lower
                                           Christine A. Gaddis
                                           Rachel S. Johnston
                                           GIBBONS P.C.
                                           One Gateway Center
                                           Newark, NJ 07102-5310
                                           (973) 596-4611
                                           cchevalier@gibbonslaw.com
                                           jlower@gibbonslaw.com
                                           cgaddis@gibbonslaw.com
                                           rjohnston@gibbonslaw.com

                                           Attorneys for Plaintiff Amgen Inc.
   OF COUNSEL:
                                           Alexa Hansen
   George F. Pappas                        David S. Denuyl
   Jeffrey B. Elikan                       COVINGTON & BURLING LLP
   Kevin B. Collins                        Salesforce Tower
   Michael N. Kennedy                      415 Mission Street
   Jay Alexander                           San Francisco, CA 94105
   Priscilla Dodson                        (415) 591-6000
   Alexander Trzeciak
   Philip S. May                           Robert Zhou
   Antonio J. Carvalho                     COVINGTON & BURLING LLP
   Joseph Hykan                            3000 El Camino Real
   Priscilla N.A. Nyankson                 Palo Alto, CA 94306
   Daniel H. Lee                           (650) 632-4700
   COVINGTON & BURLING LLP
   One CityCenter                          Steven J. Horowitz
   850 Tenth Street, NW                    SIDLEY AUSTIN LLP
   Washington, DC 20001                    One South Dearborn
   (202) 662-6000                          Chicago, IL 60603
                                           (312) 853-7000
   Wendy A. Whiteford
   Eric M. Agovino                         Sue Wang
   C. Nichole Gifford                      SIDLEY AUSTIN LLP
   Dennis Smith                            555 California Street, Suite 2000
   Greg Bonifield                          San Francisco, CA 94104
   AMGEN INC.                              (415) 772-1200
   One Amgen Center Drive
   Thousand Oaks, CA 91320-1789            Attorneys for Plaintiff Amgen Inc.

                                       7
